TRESPASS for breaking the plaintiff’s close and taking away his goods. Pleas, 1. Not guilty. 2. That Harris was a justice of the peace and had rendered a judgment against the plaintiff at the suit of the other defendant; that the trespass was committed by a constable under an execution issued on that judgment, &c. Issues were joined, and the cause was submitted to the Court. The plaintiff proved the trespass; but the defendants, as to the justification, gave no evidence whatever that Harris was a justice of the peace. Judgment below for the defendants.
The Court reversed the judgment at the defendants’ costs, and remanded the cause for another trial.